DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS)s submitted on 08/05/2019 and 12/16/2019 have been entered and fully considered by the examiner.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to an intraluminal device including an IVUS transducer, classified in A61B8/12, A61B8/445.
II. Claim 11-16, drawn to a method of manufacturing an intraluminal device, classified In A61M25/001, and A61M25/09.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification 
-the inventions have acquired a separate status in the art due to their recognized divergent subject matter 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
During a telephone conversation with Mr. Kalvin Varghese on 12/02/2021 a provisional election was made without traverse to prosecute the invention of apparatus claims (group I), claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 

 Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hossack et al. (U.S. Patent No. 6,712,767) hereinafter “Hossack”.
Regarding claim 1, Hossack discloses an intraluminal imaging device,[see embodiment of FIG. 3a] comprising: 
a flexible elongate member [imaging catheter 10] configured to be positioned within a body lumen of a patient [see column 3, lines 39-43], the flexible elongate member comprising a proximal portion and a distal portion [see FIG. 1; it is inherent that any catheter would have a proximal portion and a distal portion];
 an imaging assembly [ultrasound transducer 16] coupled to the distal portion of the flexible elongate member [see column 3, lines 43-50], the imaging assembly surrounding a lumen [see FIG. 1]; and 
a tip member [support structure 86] coupled to the imaging assembly [see FIG. 3a], the tip member comprising a molded body [see column 6, lines 57-58]] including a guiding portion [ tip 88; see FIG. 3A] and an extended portion [annular gap 94; see FIG. 3A], wherein the guiding portion extends distally of the imaging assembly [see column 6, lines 61-64], wherein the extended portion extends proximally of the guiding portion through the lumen within the imaging assembly [see column 6, line 61 to column 7, lines 3], and wherein the tip member comprises a guidewire lumen [bore 87] extending through the guiding portion and the extended portion [see column 6, lines 59-62]  
Regarding claim 5, Hossack further discloses that the flexible substrate comprises an electrical interface [integrated circuits 78 (multiplexers may be used to form an interface; see column 6, lines 27-35] disposed at a proximal end of the flexible substrate [see FIG. 2], the electrical interface secured to an outer surface of the extension tube. [see FIG. 2 and column 6, lines 27-43 of Hossack]
Regarding claim 7, Hossack further discloses that the flexible elongate member comprises a guidewire exit port [guidewire lumen exit port 32; see column 4, lines 6-10], and wherein the extended portion extends proximally within the flexible elongate member to the guidewire exit port, such that the guidewire lumen extends from the guidewire exit port to a distal end of the tip member.[see FIG. 1; the guidewire lumen 30 extends from the tip member 88]  
Regarding claim 8, Hossack further discloses that the flexible elongate member comprises a proximal inner member [guidewire lumen 30] and a proximal outer member [sheath 60], and wherein a proximal end of the extended portion of the tip member is coupled to a distal end of the proximal inner member. [see FIG. 3a; the proximal end of the extended portion 92 is coupled to the distal end of the guidewire lumen]
claim 10, Hossack further discloses that the guiding portion of the tip member comprises a tapered tubular shape comprising a first outer diameter at a proximal end of the guiding portion and a second outer diameter at a distal end of the guiding portion [the tapered portion of the guiding portion 86; see FIG. 3a and the annotated image below], and wherein the extended portion comprises a non-tapered shape comprising a third outer diameter, wherein the first outer diameter is larger than the second outer diameter and the third outer diameter [see FIG. 3a and the annotated image below; the first diameter is larger than both the second and third diameters.].  

    PNG
    media_image1.png
    546
    799
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hossack et al. (U.S. Patent No. 6,712,767) hereinafter “Hossack” in view of Schwab et al. (U.S. Patent No. 5,769,819) hereinafter “Schwab”.
Regarding claim 2, Hossack discloses all the limitation of claim 1 [see rejection of claim 1 above]
Hossack does not disclose an adhesive fillet positioned around an external surface of a proximal portion of the guiding portion, the adhesive fillet contacting a distal end of the imaging assembly such that the fillet seals a junction between the guiding portion of the tip member and the distal end of the imaging assembly. 
[see abstract of Schwab] discloses an adhesive fillet [adhesive fillet 20; see column 3, lines 60-67] positioned around an external surface of a proximal portion of the guiding portion,[see FIG. 1] the adhesive fillet contacting a distal end of the imaging assembly such that the fillet seals a junction between the guiding portion of the tip member and the distal end of the imaging assembly [see column 3, line 60-column 4 line 10 and FIG. 1]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the imaging device of Hossack further and include an adhesive fillet positioned around an external surface of a proximal portion of the guiding portion, the adhesive fillet contacting a distal end of the imaging assembly such that the fillet seals a junction between the guiding portion of the tip member and the distal end of the imaging assembly according to the teachings of Schwab in order to securely attach the guiding portion of the tip member to the distal end of the imaging assembly [see column 4, lines 1-10]

Claim 3, 4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hossack et al. (U.S. Patent No. 6,712,767) hereinafter “Hossack” in view of Minas et al. (WO 2017/168,290) hereinafter “Minas”.
Regarding claim 3, Hossack further discloses that the imaging assembly [see column 3, lines 50-59] comprises a flexible substrate [see FIG. 1 and column 3, line 50-59 disclosing a flexible substrate circuit 72] 
imaging assembly is an intravascular ultrasound (IVUS) imaging assembly and that the flexible substrate is positioned around a support member. 
Minas, directed towards an imaging assembly including a tip member [see abstract of Minas] further discloses that the imaging assembly is an intravascular ultrasound (IVUS) imaging assembly [see [00002] of Minas] and that the flexible substrate is positioned around a support member.[see FIG. 4 and [0055]; support member 230] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the imaging assembly of Hossack further and make it an intravascular ultrasound (IVUS) imaging assembly according to the teachings of Minas in order to be able to image the vascular system of the patient. further it would have been obvious to make the  flexible substrate is positioned around a support member according to the teachings of Minas in order to provide support for the flexible substrate.
Regarding claim 4, Hossack as modified by Minas discloses all the limiations of claim 3 above [see rejection of claim 3]
Hossack does not disclose that the imaging assembly comprises an extension tube attached to a proximal flange of the support member
 Minas further discloses that the imaging assembly comprises an extension tube [inner member 256; see FIG. 4 and [0061]] attached to a proximal flange of the support member [see FIG. 4], and wherein a proximal end of the extended portion of the tip member is attached to the extension tube [the proximal portion of the extended portion of the tip member is attached to inner member 256 through the support member 230; see FIG. 4]. 
 It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the imaging assembly of Hossack further and make it such that the imaging assembly comprises an extension tube attached to a proximal flange of the support member and wherein a proximal end of the extended portion of the tip member is attached to the extension tube according to the teachings of Minas in order to more securely attach the tip member to the support member.
Regarding claim 6, Hossack as modified by Minas discloses all the limiations of claim 3 above [see rejection of claim 3]
Hossack does not disclose that the tip member comprises an intermediate connection portion between the guiding portion and extended portion wherein the intermediate portion comprises a recess extending distally into the guiding portion wherein a distal flange of the support member is received within the recess.
Minas further discloses that the tip member comprises an intermediate connection portion between the guiding portion and the extended portion [see FIG. 4 and the annotated image below; the intermediate section between the guiding member and the extended lumen section], the intermediate connection portion comprising a recess extending distally into the guiding portion, wherein a distal flange of the support member is received within the recess. [see FIG. 4; the flange of the support member 232 is received in the recess]

    PNG
    media_image2.png
    566
    809
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the tip of imaging assembly of Hossack further and make it include an intermediate connection portion between the guiding portion and extended portion wherein the intermediate portion comprises a recess extending distally into the guiding portion wherein a distal flange of the support member is received within the recess according to the teachings of Minas in order to provide a more secure way of attaching the tip member to the support member.
Regarding claim 9,  Hossack as modified by Minas discloses all the limiations of claim 3 above [see rejection of claim 3]
 Hossack does not disclose that the extended portion comprises a radial projection at a proximal end of the extended portion of the tip member, the radial projection configured to engage a proximal surface of the imaging assembly to mechanically secure the tip member to the imaging assembly.
Minas further discloses that the extended portion comprises a radial projection at a proximal end of the extended portion of the tip member, the radial projection configured to engage a proximal surface of the imaging assembly to mechanically .[see FIGs. 9-10 of Minas disclosing a radial projection at the proximal end of the tip; see also [0070] of Minas] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the tip of imaging assembly of Hossack further and make the extended portion comprise a radial projection at a proximal end of the extended portion of the tip member, the radial projection configured to engage a proximal surface of the imaging assembly to mechanically secure the tip member to the imaging assembly according to the teachings of Minas in order to provide a more secure way of attaching the tip member to the support member. .

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793